Citation Nr: 1016729	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-13 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from May 1968 until January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In November 2006, the appeal was 
remanded for additional development of the record.

Initially, the Board notes that in May 2006, the Veteran and 
his spouse presented testimony at a personal hearing at the 
RO before a Veterans' Law Judge that is no longer employed by 
the Board.  In February 2008, the Veteran was informed of 
this fact and offered the opportunity to testify at another 
hearing.  However, he declined and asked that the Board 
consider the case on the evidence of record.

In April 2008, the Board issued a decision in which it denied 
the Veteran's claim for an increased rating for PTSD.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2009, the 
Court in a non-precedent memorandum decision set aside the 
Board's April 2008 decision and remanded the appeal for 
further adjudication in accordance with its decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran and his representative claimed in its Brief to 
the Court that the claimant's PTSD caused him to be fired 
from his job in July 2003 and remain unemployed until October 
2003.  It was also claimed that his PTSD has caused him to 
take extensive time off from his current job.  Moreover, the 
September 2009 Court decision specifically directed the 
Board, when adjudicating his claim for an increased rating 
for PTSD, to consider the claimant's July 2003 to October 
2003 period of unemployment to include whether it was caused 
by his service connected PTSD and "whether . . . [it] 
reflected an exceptional interference of his ability to 
obtain employment, either during that period, or overall."  

Therefore, since the existing record does not contain any 
employment records surrounding the reason why the Veteran 
lost his job in July 2003 or documenting the time he has lost 
from his current job due to PTSD, the Board finds that a 
remand is required to attempt to obtain any such records as 
well as any additional treatment records that might show an 
increase in severity in his PTSD symptomatology during the 
July 2003 to October 2002 time period.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 
323 (1992) (holding that when reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the veteran to attempt to obtain them).

After undertaking the above development, the agency of 
original jurisdiction should, among other things, consider 
whether the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2009) have 
been met at any time during the pendency of the appeal, 
including for the July 2003 to October 2003 period of 
unemployment.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The agency of 
original jurisdiction should also consider whether the 
Veteran has raised a claim for a total rating based on 
individual unemployability (TDIU) in light of the Court's 
recent holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

Next, the Board notes that VA last issued a supplemental 
statement of the case (SSOC) in connection with this appeal 
in June 2007.  However, since that time VA has received 
additional pertinent medical evidence in the form of VA 
treatment records and a May 2008 VA psychiatric examination.  
Moreover, while the Veteran's representative's subsequent 
April 2010 pleading includes a waiver of agency of original 
jurisdiction review, nothing in the pleading shows that his 
representative had received copies of this new medical 
evidence or the waiver was intended to cover these records.  
Therefore, the Board also finds that a remand is required for 
the agency of original jurisdiction to review this additional 
medical evidence and, if the claim continues to be denied, to 
issue a SSOC.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2009); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the appeal is REMANDED to the RO for the 
following actions:

1.  The Veteran should provide 
authorization so that the AMC may obtain 
and associate with the claim's file any 
personnel records regarding his July 2003 
dismissal.  The Veteran should also be 
asked to provide any relevant personnel 
records he has in his possession.  If any 
of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claim's file, and the claimant and his 
representative notified in writing. 

2.  After undertaking the above 
development, the RO should provide the 
Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2009). 

3.  Thereafter the RO should readjudicate 
the claim.  Such readjudication should 
take into account whether "staged" 
ratings are appropriate.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The 
RO should also consider whether the 
criteria for submission for extra-
schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) have been met at 
any time during the appeal including the 
July 2003 to October 2003 period of 
unemployment and whether the record 
raises a claim for a TDIU.  See Thun, 
supra; Rice, supra.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received 
including all evidence received since the 
June 2007 SSOC, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal as well as 
provide notice of whether the criteria 
for submission for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) where met at any time 
during the appeal including the July 2003 
to October 2003 period of unemployment.  
A reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

